


Exhibit 10.85

 

NOTE REDEMPTION AGREEMENT

THIS NOTE REDEMPTION AGREEMENT, dated as of January 10, 2005 (the “Agreement”),
is by and between Worldspan Technologies Inc. (formerly known as Travel
Transaction Processing Corporation), a Delaware corporation (the “Company”) and
Delta Air Lines, Inc. (the “Noteholder”).

Background

A.            The Noteholder owns the 10% Subordinated Note due 2012 of the
Company, originally issued on June 30, 2003 in the initial aggregate principal
amount of $45,000,000 in favor of the Noteholder (the “Original Note”), the
$1,031,250 principal amount of Additional Notes issued as of December 15, 2003
(the “First Additional Note”), the $1,131,601.56 principal amount of Additional
Notes issued as of June 15, 2004 (the “Second Additional Note”) and the
$1,179,071.29 principal amount of Additional Notes issued as of December 15,
2004 (the “Third Additional Note” and together with the Original Note, the First
Additional Note and the Second Additional Note, the “Notes”).

B.            Worldspan, L.P. (“Worldspan”), WTI and the Noteholder are parties
to the Delta Founder Airline Services Agreement, dated as of June 30, 2003, as
amended (the “Delta FASA”).

C.            The Noteholder desires that the Company redeem the Notes on the
terms and subject to the conditions set forth in this Agreement.

D.            The Company desires to redeem the Notes from the Noteholder on the
terms and subject to the conditions set forth in this Agreement, including the
execution and delivery of the Second Amendment to the Delta FASA attached as
Exhibit A hereto (the “FASA Amendment”) by Delta.

Terms

In consideration of the mutual covenants contained herein and intending to be
legally bound hereby, the parties hereto agree as follows:


SECTION 1.               AGREEMENT TO REDEEM THE NOTES AND AMEND THE FASA.


(A)           REDEMPTION.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE COMPANY DOES HEREBY REDEEM AND PURCHASE THE NOTES (INCLUDING ANY
AND ALL ACCRUED AND UNPAID INTEREST THEREON) FROM THE NOTEHOLDER, AND THE
NOTEHOLDER DOES HEREBY SELL, ASSIGN, TRANSFER AND DELIVER TO THE COMPANY THE
NOTES (INCLUDING ANY AND ALL ACCRUED AND UNPAID INTEREST THEREON) FREE AND CLEAR
OF ALL LIENS, ADVERSE CLAIMS, SECURITY INTERESTS, PLEDGES, CHARGES, RIGHTS OF
SET-OFF OR ENCUMBRANCES (“LIENS”), EXCEPT FOR THE SETOFF RIGHTS AND RESTRICTIONS
ON TRANSFER CONTAINED IN THE NOTES AND RESTRICTIONS ON TRANSFER IMPOSED BY
APPLICABLE FEDERAL AND STATE SECURITIES LAWS, FOR THE PURCHASE PRICE REFERRED TO
BELOW (THE “REDEMPTION”).

[**] Confidential treatment requested for redacted portion; redacted portion has
been filed separately with the Commission.

 

 

--------------------------------------------------------------------------------


 


(B)           PURCHASE PRICE.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE AGGREGATE PURCHASE PRICE FOR THE NOTES REDEEMED HEREUNDER SHALL
EQUAL $36,136,658 (THE “PURCHASE PRICE”), TO BE PAID BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO NOTEHOLDER’S ACCOUNT AT THE CLOSING.


(C)           FASA AMENDMENT.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, DELTA HEREBY AGREES TO EXECUTE AND DELIVER THE FASA AMENDMENT TO
WORLDSPAN AND THE COMPANY HEREBY AGREES TO, AND HEREBY AGREES TO CAUSE WORLDSPAN
TO, EXECUTE AND DELIVER THE FASA AMENDMENT TO DELTA.


(D)           EFFECT OF REDEMPTION.  AS OF THE CLOSING, ALL INTEREST WILL CEASE
TO ACCRUE ON THE NOTES AND ALL NOTES WILL BE CANCELLED AND OF NO FURTHER FORCE
OR EFFECT AND NO FURTHER AMOUNTS WILL BE DUE OR PAYABLE BY THE COMPANY WITH
RESPECT TO THE NOTES.


SECTION 2.               CLOSING.


(A)           CLOSING.  THE CLOSING (THE “CLOSING”) OF THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT IS TAKING PLACE ON THE DATE HEREOF, AT 10:00
A.M., AT THE OFFICES OF DECHERT LLP, 4000 BELL ATLANTIC TOWER, 1717 ARCH STREET,
PHILADELPHIA, PENNSYLVANIA 19103.


(B)           ACKNOWLEDGEMENTS OF RECEIPT.  UPON THE EXECUTION AND DELIVERY BY
EACH PARTY HERETO OF THIS AGREEMENT, THE COMPANY HEREBY ACKNOWLEDGES RECEIPT OF
THE ORIGINAL NOTES REPRESENTING THE NOTES AND THE NOTEHOLDER HEREBY ACKNOWLEDGES
RECEIPT OF THE PURCHASE PRICE DUE TO IT UNDER THIS AGREEMENT.


SECTION 3.               CONDITIONS TO CLOSING.

The respective obligations of the Company and Noteholder to effect the
redemption of the Notes and to consummate the transactions contemplated hereby
shall be subject to the satisfaction or waiver by the Company and Noteholder at
or prior to the Closing of the following conditions:


(A)           THE DUE EXECUTION AND DELIVERY OF THE FASA AMENDMENT BY WORLDSPAN
AND THE NOTEHOLDER.


(B)           THE RECEIPT OF REQUIRED LENDER WAIVERS WITH RESPECT TO THE
REDEMPTION AND THE FASA AMENDMENT UNDER THE CREDIT AGREEMENT, DATED AS OF JUNE
30, 2003, AMONG THE COMPANY, WS HOLDINGS LLC, WORLDSPAN, THE SEVERAL BANKS AND
OTHER FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTIES TO SUCH
CREDIT AGREEMENT, LEHMAN BROTHERS INC., AS SOLE AND EXCLUSIVE ADVISOR, LEHMAN
BROTHERS INC. AND DEUTSCHE BANK SECURITIES INC, AS JOINT LEAD ARRANGERS AND
JOINT BOOK-RUNNERS, DEUTSCHE BANK SECURITIES INC., AS SYNDICATION AGENT,
JPMORGAN CHASE BANK, CITICORP NORTH AMERICA, INC. AND DYMAS FUNDING COMPANY,
LLC, AS DOCUMENTATION AGENTS, AND LEHMAN COMMERCIAL PAPER INC., AS
ADMINISTRATIVE AGENT.

2

--------------------------------------------------------------------------------


 


(C)           THE RECEIPT OF A WAIVER BY CITICORP CAPITAL INVESTORS, LTD. OF ITS
RIGHT TO THE PRO RATA REDEMPTION OF THAT SUBORDINATED NOTE, DATED AS OF JUNE 30,
2003, ORIGINALLY ISSUED BY THE COMPANY TO AMERICAN AIRLINES, INC. AND
SUBSEQUENTLY CONVEYED TO CITICORP CAPITAL INVESTORS, LTD.


SECTION 4.               REPRESENTATIONS AND WARRANTIES OF NOTEHOLDER.

The Noteholder hereby represents and warrants to the Company, as of the date
hereof, as follows:


(A)           OWNERSHIP.  THE NOTEHOLDER HOLDS OF RECORD AND OWNS BENEFICIALLY
THE NOTES AND HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND THE FASA AMENDMENT, TRANSFER THE NOTES TO THE COMPANY IN
ACCORDANCE WITH THIS AGREEMENT AND TO PERFORM ITS OTHER OBLIGATIONS HEREUNDER
AND THEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.


(B)           AUTHORIZATION AND ENFORCEABILITY.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY NOTEHOLDER OF THIS AGREEMENT AND THE FASA AMENDMENT HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF
NOTEHOLDER.  BASED, AMONG OTHER THINGS, ON AN INFORMAL MARKET INQUIRY DONE BY
[**], THE NOTEHOLDER HAS DETERMINED THAT THE PURCHASE PRICE IS THE FAIR CURRENT
VALUE FOR THE NOTES IN AN ARMS-LENGTH TRANSACTION.  THIS AGREEMENT AND THE FASA
AMENDMENT HAVE BEEN DULY EXECUTED AND DELIVERED BY THE NOTEHOLDER AND CONSTITUTE
THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE NOTEHOLDER, ENFORCEABLE AGAINST
NOTEHOLDER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS ENFORCEABILITY
MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER
SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES.


(C)           CONFLICTS.  NEITHER THE EXECUTION AND DELIVERY BY NOTEHOLDER OF
THIS AGREEMENT OR THE FASA AMENDMENT, NOR THE PERFORMANCE OF THE OBLIGATIONS OF
NOTEHOLDER PURSUANT TO THIS AGREEMENT OR THE FASA AMENDMENT WILL REQUIRE ANY
FILING, CONSENT OR APPROVAL UNDER, CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER
(I) ANY LAW, RULE, REGULATION, ORDINANCE OR APPLICABLE CONSTITUTION OR ORDER,
WRIT, INJUNCTION, JUDGMENT, AWARD, RESTRICTION, RULING OR DECREE OF ANY
GOVERNMENTAL ENTITY TO WHICH NOTEHOLDER IS SUBJECT, (II) THE ORGANIZATIONAL
DOCUMENTS OR BY-LAWS OF NOTEHOLDER OR (III) ANY CONTRACT, INSTRUMENT, INDENTURE
OR OTHER AGREEMENT TO WHICH NOTEHOLDER IS SUBJECT.


(D)           BROKERS.  NO PERSON OR ENTITY RETAINED BY NOTEHOLDER IS OR WILL BE
ENTITLED TO ANY COMMISSION OR FINDER’S OR SIMILAR FEE IN CONNECTION WITH THIS
AGREEMENT OR THE FASA AMENDMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY BASED ON ARRANGEMENTS MADE BY NOTEHOLDER.


(E)           DECISION TO HAVE COMPANY REDEEM THE NOTES.  THE NOTEHOLDER IS
SOPHISTICATED IN FINANCIAL MATTERS AND IS ABLE TO EVALUATE THE MERITS OF
ENTERING INTO THIS AGREEMENT.  THE NOTEHOLDER HAS INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE COMPANY OR ANY OF THE COMPANY’S OFFICERS, DIRECTORS OR
AFFILIATES, AND BASED ON SUCH INFORMATION AS THE

[**] Confidential treatment requested for redacted portion; redacted portion has
been filed separately with the Commission.

 

 

3

--------------------------------------------------------------------------------


 


NOTEHOLDER HAS DEEMED APPROPRIATE, MADE ITS OWN ANALYSIS OF THE VALUE OF THE
NOTES AND WHETHER TO ENTER INTO THIS AGREEMENT AND CONVEY THE NOTES TO THE
COMPANY FOR REDEMPTION ON THE TERMS SET FORTH HEREIN.  THE NOTEHOLDER
ACKNOWLEDGES THAT NEITHER THE COMPANY NOR ANY OF THE COMPANY’S OFFICERS,
DIRECTORS OR AFFILIATES HAS GIVEN THE NOTEHOLDER ANY INVESTMENT ADVICE OR
OPINION ON WHETHER THE SALE OF THE NOTES IS PRUDENT.  THE NOTEHOLDER HAS BEEN
GIVEN THE OPPORTUNITY TO OBTAIN INFORMATION REGARDING THE BUSINESS AND AFFAIRS
OF THE COMPANY; THE NOTEHOLDER’S REQUESTS TO DISCUSS SUCH INFORMATION AND TO
OBTAIN ADDITIONAL INFORMATION HAVE BEEN RESPONDED TO ITS SATISFACTION; AND, IN
THE NOTEHOLDER’S JUDGMENT, IT HAS SUFFICIENT INFORMATION TO MAKE AN INFORMED
DECISION REGARDING THE VALUE OF THE NOTES AND WHETHER TO SELL THE NOTES TO THE
COMPANY ON THE TERMS SET FORTH HEREIN.  THE NOTEHOLDER RECOGNIZES THAT THE
COMPANY HAS MORE DETAILED KNOWLEDGE OF ITS OWN FINANCIAL AFFAIRS AND IS SEEKING
TO IMPROVE ITS FINANCIAL POSITION THROUGH THE PURCHASE OF THE NOTES.  [**]  THE
NOTEHOLDER ACKNOWLEDGES AND AGREES THAT THE PURCHASE PRICE IS THE FULL AMOUNT
PAYABLE WITH RESPECT TO THE NOTES AND THAT NO FURTHER AMOUNTS ARE DUE UNDER THE
NOTES EVEN IN THE EVENT THAT ONE OF THE TRANSACTIONS REFERENCED IN THE PRIOR
SENTENCE WERE TO OCCUR.


SECTION 5.               REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to the Noteholder, as of the date
hereof, as follows:


(A)           POWER AND AUTHORITY.  THE COMPANY HAS THE REQUISITE POWER AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE FASA AMENDMENT, TO REDEEM THE
NOTES IN ACCORDANCE WITH THIS AGREEMENT AND TO PERFORM ITS OTHER OBLIGATIONS
HEREUNDER AND UNDER THE FASA AMENDMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.  WORLDSPAN HAS THE REQUISITE POWER AND
AUTHORITY TO ENTER INTO THE FASA AMENDMENT AND TO PERFORM ITS OBLIGATIONS
THEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED THEREBY.


(B)           AUTHORIZATION AND ENFORCEABILITY.  THE COMPANY HAS FULL POWER AND
AUTHORITY TO MAKE, EXECUTE AND DELIVER THIS AGREEMENT AND THE FASA AMENDMENT AND
WORLDSPAN HAS FULL POWER AND AUTHORITY TO MAKE, EXECUTE AND DELIVER THE FASA
AMENDMENT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT AND THE FASA AMENDMENT AND BY WORLDSPAN OF THE FASA AMENDMENT HAVE
BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE (IN THE CASE OF THE
COMPANY) AND LIMITED PARTNERSHIP (IN THE CASE OF WORLDSPAN) ACTION ON THE PART
OF THE COMPANY AND WORLDSPAN.  THIS AGREEMENT AND THE FASA AMENDMENT HAVE BEEN
DULY EXECUTED AND DELIVERED BY THE COMPANY AND THE FASA AMENDMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY WORLDSPAN AND EACH SUCH INSTRUMENT EXECUTED BY THE
COMPANY AND WORLDSPAN CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATIONS,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY AND
BY GENERAL EQUITABLE PRINCIPLES.


(C)           CONFLICTS.  NEITHER THE EXECUTION AND DELIVERY BY THE COMPANY OF
THIS AGREEMENT OR THE FASA AMENDMENT OR BY WORLDSPAN OF THE FASA AMENDMENT, NOR
THE PERFORMANCE OF THE OBLIGATIONS OF THE COMPANY AND WORLDSPAN PURSUANT TO THIS
AGREEMENT AND

[**] Confidential treatment requested for redacted portion; redacted portion has
been filed separately with the Commission.

 

 

4

--------------------------------------------------------------------------------


 


THE FASA AMENDMENT WILL REQUIRE ANY FILING, CONSENT OR APPROVAL UNDER, CONFLICT
WITH OR CONSTITUTE A DEFAULT UNDER (I) ANY LAW, RULE, REGULATION, ORDINANCE OR
APPLICABLE CONSTITUTION OR ORDER, WRIT, INJUNCTION, JUDGMENT, AWARD,
RESTRICTION, RULING OR DECREE OF ANY GOVERNMENTAL ENTITY TO WHICH THE COMPANY OR
WORLDSPAN IS SUBJECT, (II) THE ORGANIZATIONAL DOCUMENTS OR BY-LAWS OF THE
COMPANY OR WORLDSPAN OR (III) ANY CONTRACT, INSTRUMENT, INDENTURE OR OTHER
AGREEMENT TO WHICH THE COMPANY OR WORLDSPAN IS SUBJECT.


SECTION 6.               MISCELLANEOUS.


(A)           SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS OF THE COMPANY AND THE NOTEHOLDER CONTAINED IN THIS AGREEMENT SHALL
SURVIVE THE CLOSING AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


(B)           FURTHER ASSURANCES.  THE NOTEHOLDER AND THE COMPANY SHALL EXECUTE
AND DELIVER SUCH FURTHER INSTRUMENTS AS THE OTHER PARTY HERETO MAY REASONABLY
REQUEST TO EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(C)           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF
PERSONALLY DELIVERED, WHEN FAXED (WITH WRITTEN CONFIRMATION OF TRANSMISSION
HAVING BEEN RECEIVED) OR ONE BUSINESS DAY AFTER BEING SENT BY A NATIONALLY
RECOGNIZED OVERNIGHT COURIER TO THE PARTY AT SUCH PARTY’S ADDRESS SET FORTH
BELOW (OR AT SUCH OTHER ADDRESS AS SHALL BE GIVEN BY WRITTEN NOTICE):

If to the Company or Worldspan:

300 Galleria Parkway, N.W.
Suite 2100
Atlanta, Georgia 30339
Attention:  General Counsel
Telecopier No.:  770-563-7878

with a copy to:

Dechert LLP
4000 Bell Atlantic Tower
1717 Arch Street
Philadelphia, PA 19103
Attention:  Geraldine A. Sinatra
Telecopier No.:  215-994-2222

5

--------------------------------------------------------------------------------


 

If to Delta:

1030 Delta Boulevard
Atlanta, Georgia 30320
Attention:  Senior Vice President - General Counsel
Telecopier No.: [**]

with a copy to:

Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, NY 10004
Attention:  Kenneth A. Lefkowitz
Telecopier No.:  212-299-6557


(D)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT, AND ALL RIGHTS AND POWERS
GRANTED HEREBY, WILL BIND AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


(E)           GOVERNING LAW.  THE VALIDITY, PERFORMANCE, CONSTRUCTION AND EFFECT
OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.


(F)            HEADINGS.  THE HEADINGS PRECEDING THE TEXT OF THE SECTIONS AND
SUBSECTIONS HEREOF ARE INSERTED SOLELY FOR CONVENIENCE OF REFERENCE, AND SHALL
NOT CONSTITUTE A PART OF THIS AGREEMENT, NOR SHALL THEY AFFECT ITS MEANING,
CONSTRUCTION OR EFFECT.


(G)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT WHICH TOGETHER
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


(H)           AMENDMENT AND WAIVER.  NO MODIFICATION, AMENDMENT OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT WILL BE EFFECTIVE AGAINST ANY PARTY HERETO UNLESS
SUCH MODIFICATION, AMENDMENT OR WAIVER IS IN WRITING AND SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF THE SAME IS SOUGHT.


(I)            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE FASA AMENDMENT SETS
FORTH ALL OF THE PROMISES, COVENANTS, AGREEMENTS, CONDITIONS AND UNDERTAKINGS
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS,
INDUCEMENTS OR CONDITIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT TO
THE SUBJECT MATTER HEREOF.


(J)            AGREEMENT WITH NORTHWEST.  FOLLOWING THE DATE OF THIS AGREEMENT,
WORLDSPAN WILL OFFER TO ENTER INTO AN AMENDMENT TO THE NORTHWEST FOUNDER AIRLINE
SERVICES AGREEMENT (THE “NORTHWEST FASA”), DATED AS OF JUNE 30, 2003, BETWEEN
NORTHWEST AIRLINES, INC. (“NORTHWEST”) AND WORLDSPAN, IN A FORM SUBSTANTIALLY
THE SAME AS THE FASA AMENDMENT PURSUANT TO ITS OBLIGATIONS UNDER SECTION 9.15 OF
THE NORTHWEST FASA (THE “MFN AMENDMENT”).  [**]

[**] Confidential treatment requested for redacted portion; redacted portion has
been filed separately with the Commission.

 

 

6

--------------------------------------------------------------------------------


 


(K)           RELIANCE.  THE NOTEHOLDER AND THE COMPANY EACH ACKNOWLEDGES THAT
(I) IT HAS NOT RELIED AND WILL NOT RELY IN RESPECT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY UPON ANY DOCUMENT OR WRITTEN OR ORAL
INFORMATION PREVIOUSLY FURNISHED TO IT OR ITS REPRESENTATIVES BY THE OTHER PARTY
HERETO, OTHER THAN THIS AGREEMENT AND (II) THERE ARE NO REPRESENTATIONS OR
WARRANTIES BY OR ON BEHALF OF ANY PARTY TO THIS AGREEMENT OR ANY OF ITS
AFFILIATES OR REPRESENTATIVES OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT.


(L)            ADDITIONAL NOTES.  THE NOTEHOLDER AND THE COMPANY HEREBY
ACKNOWLEDGE AND AGREE THAT THE INSTRUMENTS REPRESENTING THE FIRST ADDITIONAL
NOTE, THE SECOND ADDITIONAL NOTE AND THE THIRD ADDITIONAL NOTE HAVE NOT BEEN AND
SHALL NOT BE ISSUED BY THE COMPANY TO THE NOTEHOLDER AND THAT FOR PURPOSES OF
THIS AGREEMENT, THE FIRST ADDITIONAL NOTE, THE SECOND ADDITIONAL NOTE AND THE
THIRD ADDITIONAL NOTE SHALL BE DEEMED TO HAVE BEEN ISSUED, REDEEMED AND
CANCELLED BY THE COMPANY IN ACCORDANCE WITH SECTION 1 HEREOF.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

WORLDSPAN TECHNOLOGIES INC.

 

 

 

 

By:

/s/ JEFFREY C. SMITH

 

Name:

Jeffrey C. Smith

 

Title:

General Counsel, Secretary &

 

 

Senior Vice President Human Resources

 

 

 

 

DELTA AIR LINES, INC.

 

 

 

 

By:

/s/ MICHAEL J. PALUMBO

 

Name:

Michael J. Palumbo

 

Title:

Executive VP & CFO

 

8

--------------------------------------------------------------------------------
